Case: 20-40206     Document: 00515628186         Page: 1     Date Filed: 11/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 5, 2020
                                  No. 20-40206
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Gutierrez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-1545-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Gutierrez appeals the 51-month sentence imposed by the district
   court following his jury conviction for conspiracy to transport an
   undocumented alien within the United States and transporting and
   attempting to transport an undocumented alien within the United States for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40206      Document: 00515628186           Page: 2    Date Filed: 11/05/2020




                                     No. 20-40206


   financial gain. According to Gutierrez, the district court erred in imposing
   an enhancement under U.S.S.G. § 2L1.1(b)(6) based on its finding that the
   offense involved intentionally or recklessly creating a substantial risk of death
   or serious bodily injury to the undocumented alien.
          We review the district court’s interpretation and application of the
   Guidelines de novo and the district court’s factual findings for clear error.
   United States v. Barfield, 941 F.3d 757, 761 (5th Cir. 2019), cert. denied, 140
S. Ct. 1282 (2020). The factual findings a district court makes in support of
   its decision to apply the § 2L1.1(b)(6) enhancement are reviewed for clear
   error. United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011) (per
   curiam). The clear-error standard is deferential and “only requires a factual
   finding to be plausible in light of the record as a whole.” Id.
          In determining whether a § 2L1.1(b)(6) adjustment is warranted, we
   do not apply bright-line rules but “must engage in a fact-specific inquiry.”
   United States v. Maldonado-Ochoa, 844 F.3d 534, 537 (5th Cir. 2016) (internal
   quotation marks and citation omitted). In United States v. Zuniga-Amezquita,
   468 F.3d 886, 889 (5th Cir. 2006), we provided a nonexhaustive list of five
   factors to consider when applying the adjustment: “the availability of oxygen,
   exposure to temperature extremes, the aliens’ ability to communicate with
   the driver of the vehicle, their ability to exit the vehicle quickly, and the
   danger to them if an accident occurs.”
          The district court did not clearly err in overruling Gutierrez’s
   objection to the enhancement based on the factual findings contained in the
   presentence report. The alien was instructed to get into a toolbox in the back
   of Gutierrez’s pickup truck. The toolbox had two locks, one on each end; to
   open it from the inside, the alien would have had to open one end with his
   hands and the other end with his feet. In addition, the space inside the
   toolbox was limited, and the district court found there was no room for




                                          2
Case: 20-40206      Document: 00515628186           Page: 3     Date Filed: 11/05/2020




                                     No. 20-40206


   movement inside the toolbox. Transporting a person in a manner that
   significantly hinders his ability to exit the vehicle quickly creates a substantial
   risk of death or serious injury. See id.; see also United States v. Rodriguez-Mesa,
   443 F.3d 397, 403 (5th Cir. 2006). Further, transporting the alien in the
   toolbox in the bed of the pickup truck created a danger to the alien in the
   event of an accident, even though no accident actually occurred. See United
   States v. Ruiz-Hernandez, 890 F.3d 202, 212 (5th Cir. 2018); see also
   Maldonado-Ochoa, 844 F.3d at 537 (affirming the application of § 2L1.1(b)(6)
   where the defendant “started to drive with unrestrained persons lying in the
   bed of his truck,” even though he was pulled over as soon as his vehicle began
   to move and no one was injured).            The district court’s finding that
   Gutierrez’s actions created a substantial risk of death or serious bodily injury
   to the alien is plausible in view of the record as a whole and, therefore, is not
   clearly erroneous. See Rodriguez, 630 F.3d at 380.
          AFFIRMED.




                                           3